DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              FLORIDA PROPERTY RECEIVER FORCE, LLC,
                            Appellant,

                                    v.

         PINEAPPLE PARK AT WOODMONT HOMEOWNERS’
           ASSOCIATION, INC., and BANK OF AMERICA,
                          Appellees.

                              No. 4D17-3727

                              [July 18, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE 16-007633 (04).

   Harold B. Klite Truppman and Eli L. Samet of Harold B. Klite
Truppman, P.A., Miami, for appellant.

    Alexzander D. Gonano of Gonano & Harrell, Fort Pierce, and Avri S.
Ben-Hamo and Steven B. Greenfield of Aldridge & Pite, LLP, Boca Raton,
for appellee Bank of America.

PER CURIAM.

   Affirmed. See U.S. Bank Nat’l Ass’n v. Quadomain Condo. Ass’n, 103
So. 3d 977 (Fla. 4th DCA 2012).

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.